PER CURIAM.
We affirm the trial court’s entry of final summary judgment of foreclosure in favor of the plaintiff, Federal Home Loan Mortgage Corp., where there were no genuine issues of material fact remaining and entry of judgment was proper as a matter of law. Fla. R.Civ.P. 1.510(c). We find that the issues of fact raised by the defendants were purely “paper issues” that did not preclude entry of summary judgment. Reflex, N.V. v. UMET Trust, 386 So.2d 473, 474-75 (Fla. 3d DCA 1976).
Additionally, we find no merit to the defendants’ argument that the trial court did not have jurisdiction to dispose of the insurance proceeds in question. The court obtained jurisdiction over these funds when they were deposited in the court registry pursuant to the contract action. The defendants were parties to that action and clearly had notice that the disposition of those funds was at issue.
Lastly, we find that the defendants’ remaining point lacks merit.
Affirmed.